                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

PRINCE McCOY, SR., #852958                       §

VS.                                              §                CIVIL ACTION NO. 6:19cv510

GARY WRIGHT, ET AL.                              §
                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Prince McCoy, an inmate currently confined at the Stiles Unit within the Texas

Department of Criminal Justice (TDCJ), proceeding pro se, filed this civil rights action alleging

purported violations of his constitutional rights. The case was referred to the United States Magistrate

Judge, the Honorable John D. Love, for findings of fact, conclusions of law, and recommendations

for the disposition of the case.

       On December 19, 2019, Judge Love issued a Report (Docket no. 10), recommending that

Plaintiff’s civil rights complaint be dismissed without prejudice for Plaintiff’s failure to comply

with an order of the Court. Judge Love also recommended that Plaintiff’s motion to amend his

complaint (Docket no. 9) be denied as well for Plaintiff’s failure to comply.

       The order with which Plaintiff failed to comply was issued on November 5, 2019, when

Judge Love ordered Plaintiff to replead (Docket. no. 4) because his seventy-page complaint did not

set out a short and plain statement of his claim(s) under Federal Rule of Civil Procedure 8(a) and

also failed to comply with this Court’s local rule concerning page limits. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The November 5 order to replead specifically explained to

Plaintiff that his civil rights complaint must be no longer than thirty pages—excluding any

attachments—and that the failure to comply with the order may result in the dismissal of his

complaint.
                                                     1
       On December 2, 2019, Plaintiff filed an amended complaint (Docket no. 8). One day later,

Plaintiff filed a motion for leave to file an amended complaint (Docket no. 9), which was not a

motion but rather a continuation of the amended complaint filed on December 2. The first document

ends with paragraph 227 and the second document begins with paragraph 228 and ends with

paragraph 324. In totality, the amended complaint is approximately 72 pages. Plaintiff’s filings

blatantly ignore the November 5 order to replead.

       After Judge Love issued his Report recommending dismissal, Plaintiff filed a motion to

alter the judgment (Docket no. 12), which is construed as objections to Judge Love’s Report.

The Court has conducted a careful de novo review of the record and the Judge Love's proposed

findings and recommendations. See 28 U.S.C. § 636(b)(1) (District Judge shall “make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.”). Upon such de novo review, the Court has determined that the

Report of the United States Magistrate Judge is correct and that Plaintiff’s objections are

without merit. Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge (Docket no. 10) is

ADOPTED as the opinion of the Court. Plaintiff’s motion to alter the judgment (Docket no. 12),

which is construed as objections, is DENIED and OVERRULED. Further, it is

       ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED without prejudice for

Plaintiff’s failure to comply with an order of the Court. Plaintiff may, if desired, file a new lawsuit

based on the current allegations in a complaint that meets the requirements set forth in the Court's

previous orders and the Local Rules. Plaintiff’s motion for leave to file an amended

complaint(Docket no. 9) is DENIED. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

                                                    2
So ORDERED and SIGNED this 28th day of January, 2020.



                                 ___________________________________
                                 JEREMY D. KERNODLE
                                 UNITED STATES DISTRICT JUDGE




                                3
